EXHIBIT 10.2
 
Prepared by and when recorded, please return to:
 
Porter & Hedges, LLP
1000 Main, 36th Floor
Houston, Texas 77002
Attention: Ephraim del Pozo



CONVEYANCE OF NET PROFITS INTEREST
 
THIS CONVEYANCE OF NET PROFITS INTEREST (this “Conveyance”), dated effective as
7:00 am M.S.T on June 3, 2009 (the “Effective Date”), is made from and by
RANCHER ENERGY CORP., a Nevada corporation doing business in the State of
Wyoming as RANCHER ENERGY OIL & GAS CORP. (the “Grantor”), to and in favor of
GASROCK CAPITAL LLC, a Delaware limited liability company (the “Grantee”).
 
ARTICLE I
 
Defined Terms
 
Section 1.1    Defined Terms.  When used in this Conveyance or in any exhibit or
schedule hereto (unless otherwise defined in any such exhibit or schedule), the
following terms have the respective meanings assigned to them in this section or
in the sections, subsections, exhibits and schedules referred to below:
 
“Affiliate” of any Person means (a) any Person which, directly or indirectly, is
in control of, is controlled by, or is under common control with such Person, or
(b) any Person who is a director, manager, managing member, general partner or
officer (i) of such Person, (ii) of any subsidiary of such Person or (iii) of
any Person described in clause (a) above.  For purposes of this definition,
control of a Person means the power, direct or indirect, (A) to vote 10% or more
of the equity interests having ordinary voting power for the election of
directors of such Person or other Persons performing similar functions for any
such Person, or (B) to direct or cause the direction of the management and
policies of such Person whether by ownership of equity interests, contract or
otherwise.
 
“Applicable Law” means, as to any Person, any law, statute, code, ordinance,
order, determination, rule, regulation, judgment, decree, injunction, franchise,
permit, certificate, license, authorization or other directive or requirement of
any governmental authority, whether now or hereafter in effect, including
Environmental Laws, energy regulations and the occupational, safety and health
standards or controls in each case applicable or binding upon such Person or its
property or to which such Person or its property is subject.
 
“Business Day” means for all purposes, a day other than a Saturday, Sunday or
legal holiday, on which commercial banks are authorized or required to be open
in Houston, Texas, U.S.A.
 
“COPAS” means the accounting procedures which are a part of an applicable
operating agreement or, in the event that there is not an operating agreement in
effect, the Accounting Procedures for Joint Operations recommended by the
Council of Petroleum Accountants then in effect.
 
 
 

--------------------------------------------------------------------------------

 
 
“Defensible Title” means with respect to the Subject Interests, such title that:
(a) with regard to leasehold interests (i) entitles Grantor to receive
production of Hydrocarbons for the productive life of Subject Interests (subject
only to the Permitted Encumbrances); and (ii) obligates Grantor to bear costs
and expenses relating to the maintenance, development and operation of the
Subject Interests for the productive life of the Subject Interests free and
clear of any encumbrances (except for Permitted Encumbrances), and (b) with
regard to fee interests, entitles Grantor to receive production of Hydrocarbons
equal to the undivided fee interest owned by the Grantor (except for Permitted
Encumbrances).
 
“Environmental Laws” means any and all Applicable Laws relating to the
environment or to emissions, discharges, releases or threatened releases of
pollutants, contaminants, chemicals, or industrial, toxic or hazardous
substances or wastes into the environment including ambient air, surface water,
ground water, or land, or otherwise relating to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport, or handling of
pollutants, contaminants, chemicals, or industrial, toxic or hazardous
substances or wastes.
 
“Fixed Rate” means, for any day, the rate that is the lesser of (a) twelve
percent (12%) per annum, based on actual days elapsed and a year of 360 days or
(b) the Maximum Rate.
 
“Grantee Indemnitees” has the meaning assigned to such term in Section 6.6.
 
“Grantee Taxes” means any taxes imposed on Grantee in relation to its income,
worth or assets.
 
“Gross Proceeds” means, from and after the Effective Date, the aggregate gross
amount of proceeds received by Grantor from or attributable to (a) the sale or
other disposition for value of Subject Hydrocarbons, provided that such amount
shall include all consideration received, directly or indirectly from the sale
or other disposition for value of Subject Hydrocarbons, including without
limitation (i) advance payments, payments under take-or-pay (recoupable or
non-recoupable), production payments or similar provisions of production sales
agreements, (ii) any gains realized under any financially settled hedge
transactions in relation to the Subject Hydrocarbons; provided that such gains
relate to hedge transactions in existence as of the Effective Date and (b) the
sale or other disposition for value of any portion of the Subject Interests
(without duplication with regard to any amounts Grantee receives from a sale of
the Sold NPI under Section 4.7).
 
“Hazardous Substance” has the meaning specified in the Comprehensive
Environmental Response, Compensation, and Liability Act of 1980.
 
“Hydrocarbons” means oil, gas, drip gasoline, natural gasoline, condensate,
distillate, liquid hydrocarbons, gaseous hydrocarbons and all products refined
or separated therefrom.
 
“Leases” means oil, gas and/or mineral leases or portions thereof and the lands
covered thereby.
 
“Marketing Terms and Conditions” has the meaning assigned to such term in
Section 3.1.
 
“Maximum Rate” means the maximum nonusurious interest rate, if any, that at any
time or from time to time may be contracted for, taken, reserved, charged or
received by a creditor under Applicable Law, if any.
 
“Month” means the period between 7:00 a.m. Mountain Standard Time or Mountain
Daylight Time, as the case may be, on the first day of each calendar month and
7:00 a.m. Mountain Standard Time, or Mountain Daylight Time, as the case may be,
on the first day of the next succeeding calendar month.
 
 
 

--------------------------------------------------------------------------------

 
 
“Net Profit” means the amount by which Gross Proceeds exceeds the sum of (i)
Production Costs and (ii) any losses realized under any financially settled
hedge transactions in relation to the Subject Hydrocarbons; provided that such
losses relate to hedge transactions in existence as of the Effective Date.
 
“NPI” is defined in Section 2.1.
 
“Permitted Encumbrances” means:
 
(a)           liens for taxes, assessments or other governmental charges or
levies which are not due or which are being contested in good faith by
appropriate action promptly initiated and diligently conducted and for the
payment of which Grantor has reserved adequate funds and which do not materially
impair the value of the NPI;
 
(b)           `liens of vendors, contractors, subcontractors, carriers,
warehousemen, mechanics, laborers or materialmen or other like liens arising by
law or contract in the ordinary course of business for sums which are not due or
which are being contested in good faith by appropriate action promptly initiated
and diligently conducted and for the payment of which Grantor has reserved
adequate funds and which do not materially impair the value of the NPI;
 
(c)           covenants, restrictions, easements, servitudes, permits,
conditions, exceptions, reservations, minor rights, minor encumbrances, minor
irregularities in title or conventional rights of reassignment prior to
abandonment which do not materially interfere with the occupation, use and
enjoyment by Grantor or Grantee of their respective interests in the Subject
Interests in the normal course of business as presently conducted or to be
conducted, materially impair the value thereof for the purpose of such business,
or materially impair the value of the NPI;
 
(d)           liens and security interests granted by Grantor in favor of
Grantee or its Affiliates;
 
(e)           liens of operators under joint operating agreements or similar
contractual arrangements with respect to Grantor’s proportionate share of the
expense of exploration, development and operation of oil, gas and mineral
leasehold or fee interests owned jointly with others, to the extent that such
liens secure sums which are not due or which are being contested in good faith
by appropriate action promptly initiated and diligently conducted and for the
payment of which Grantor has reserved adequate funds and which do not materially
impair the value of the NPI;
 
(f)           any prior contractual obligations to which Grantee has been
advised exists as of the Effective Date; and
 
(g)           all royalties, overriding royalties and net profits interests or
other burdens recorded with the applicable county clerk prior to the Effective
Date.
 
“Person” means any individual, sole proprietorship, general partnership, limited
partnership, corporation, business trust, joint stock company, trust,
unincorporated organization, association, limited liability company, limited
liability partnership, institution, public benefit corporation, joint venture,
entity or governmental authority (whether federal, state, county, city,
municipal or otherwise, including any instrumentality, division, agency, body or
department thereof).
 
 
 

--------------------------------------------------------------------------------

 
 
“Production Costs” means, on a cash accounting basis the aggregate, without
duplication, of Grantor’s proportionate share of the Specified Costs from and
after the Effective Date; provided, however, that such costs shall not include
any general and administrative expenses.  Notwithstanding anything to the
contrary set in this Conveyance, Production Costs shall be reduced by the
following, only if such proceeds are included in the definition of Specified
Costs:
 
(a)           all proceeds received by Grantor from the sale or other
disposition for value, from and after the Effective Date, of any materials,
supplies, equipment and other personal property or fixtures, or any part thereof
or interest therein, located on or used in connection with the Subject
Interests;
 
(b)           all insurance proceeds received by Grantor as a consequence of the
loss or damage from and after the Effective Date to the Subject Interests, or
any part thereof or interest therein, or any materials, supplies, equipment or
other personal property or fixtures located on or used in connection with any of
the Subject Interests or any Subject Hydrocarbons unless such proceeds are used
by Grantor within sixty (60) days of receipt to replace any such lost or damaged
materials, supplies, equipment and other personal property;
 
(c)           the proceeds of all judgments and claims received by Grantor for
damages from and after the Effective Date directly or indirectly related to the
Subject Interests or the Subject Hydrocarbons, or any part thereof or interest
therein, or any materials, supplies, equipment or other personal property or
fixtures, or any part thereof or interest therein, located on or used in
connection with any of the Subject Interests or any Subject Hydrocarbons and
which is specifically allocated to the Subject Interests, the Subject
Hydrocarbons or the materials, supplies, equipment or other personal property or
fixtures or any party thereof located on or used in connection with any of the
Subject Interests or any Subject Hydrocarbons; and
 
(d)           all proceeds of and/or from each of the following amounts received
by Grantor (to the extent attributable to periods from and after the Effective
Date) with respect to the Subject Interests (i) delay rentals, (ii) lease
bonuses, (iii) shut in gas well royalties or payments, (iv) rentals from
reservoir use or storage, (v) payments in connection with the drilling or
deferring of any Subject Well and (vi) all other proceeds from whatever source
relating to the Subject Interests or the Subject Hydrocarbons and not included
in Gross Proceeds.
 
Provided that, to the extent that Production Costs are reduced below zero for
any Month, the amount of such reduction below zero shall be carried forward and
utilized in the calculation of Production Costs in subsequent Months until the
negative balance has been eliminated.
 
“Reimbursable Expenses” means all reasonable costs and expenses paid or incurred
by or on behalf of Grantee which are related to: (a) the negotiation,
acquisition, ownership, enforcement, or termination of the NPI, this Conveyance,
or any waivers or amendments hereto or thereto, or (b) any litigation, contest,
release or discharge of any adverse claim or demand made or proceeding
instituted by any Person, other than Grantor or Grantee, affecting in any manner
whatsoever the NPI, this Conveyance, the enforcement or defense hereof or
thereof.  Included among the Reimbursable Expenses are (i) all recording and
filing fees, (ii) all actual and reasonable fees and expenses of legal counsel,
consulting engineers, consulting accountants and other consultants, experts and
advisors for Grantee and mortgagees, and (iii) all amounts which Grantee is
entitled to receive hereunder and all costs of Grantee in exercising any of its
remedies hereunder.
 
“Release” has the meaning specified in the Comprehensive Environmental Response,
Compensation, and Liability Act of 1980.
 
 
 

--------------------------------------------------------------------------------

 
 
“Sold Subject Interest” is defined in Section 4.5.
 
“Sold NPI” is defined in Section 4.5.
 
“Specified Costs” means collectively and without duplication, the Specified LOE,
Specified Taxes, Specified Marketing Costs, and Specified Transportation Costs.
 
“Specified LOE” means all direct costs paid by Grantor, including but not
limited to overhead charges, for operating, producing, and maintaining the
Subject Interests, with respect to Subject Hydrocarbons, calculated in
accordance with COPAS.
 
“Specified Marketing Costs” means all direct costs paid by Grantor for marketing
the Subject Hydrocarbons; provided, however, that no such costs shall exceed the
fair and reasonable costs for the area which would have been charged at the time
in arm’s-length dealings with parties other than Affiliates of Grantor.
 
“Specified Taxes” means all ad valorem or property taxes and all conservation
taxes, severance taxes or similar taxes incurred by Grantor against or measured
by production and severance of Subject Hydrocarbons or the value thereof, and
any personal property taxes assessed against production equipment.
 
“Specified Transportation Costs” means all direct costs paid by Grantor (or any
other operator of Subject Interests on behalf of Grantor) to gatherers,
processors or transporters for transporting Subject Hydrocarbons from the lease
to the point of sale or for processing Subject Hydrocarbons off of the Subject
Interests to meet pipeline or transporter specifications and qualifications;
provided, however, that no such costs shall exceed fair and reasonable costs for
the area which would have been charged at the time in arm’s-length dealings with
parties other than Affiliates of Grantor.
 
“Subject Hydrocarbons” is defined in Section 2.1.
 
“Subject Interests” means:
 
(a)           all of Grantor’s right, title and interest, now owned or hereafter
acquired, in and to the leasehold interests, overriding royalties, productions
payments, net profits interest, fee mineral interests, and other property
interests described in or referred to on Exhibit A attached hereto (including
the lands related thereto) and any and all extensions, renewals or replacements
thereof in which Grantor now owns or hereafter acquires an interest and the
rights appurtenant to any of the foregoing as set forth in Section 2.5; and
 
(b)           all of Grantor’s right, title and interest, now owned or hereafter
acquired, in and to, or otherwise derived from, all Units relating to the
properties described in subsection (a) above in this definition.
 
“Subject Wells” means all of Grantor’s right, title and interest in and to all
wells producing or capable of producing Hydrocarbons and all service wells, now
or hereafter located on the Subject Interests (whether fully drilled and
completed or not), including without limitation, the wells described or referred
to on Exhibit A attached hereto.
 
“Unit” means a pooled (compulsory or voluntary) unit, proration unit, production
unit, regulatory unit, field-wide unit or similar designation or allocation of
lands of similar impact in order to comply with (i) the terms of any applicable
pooling or unitization agreements, unit operating agreements or the like or (ii)
the applicable rules and regulations of the applicable governmental authorities
related to pooling, unitization, well spacing or the like.
 
 
 

--------------------------------------------------------------------------------

 
 
Section 1.2    Rules of Construction. All references in this Conveyance to
articles, sections, subsections and other subdivisions refer to corresponding
articles, sections, subsections and other subdivisions of this Conveyance unless
expressly provided otherwise.  Titles appearing at the beginning of any of such
subdivisions are for convenience only and shall not constitute part of such
subdivisions and shall be disregarded in construing the language contained in
such subdivisions.  All references in this Conveyance to exhibits and schedules
refer to exhibits and schedules to this Conveyance unless expressly provided
otherwise, and all such exhibits and schedules are hereby incorporated herein by
reference and made a part hereof for all purposes.
 
ARTICLE II
 
Granting and Payment Provisions
 
Section 2.1    Granting Clause.  For a good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Grantor does hereby
GRANT, BARGAIN, SELL, TRANSFER, ASSIGN, CONVEY, WARRANT and DELIVER to Grantee a
net profits interest in and to all Hydrocarbons in and under and that may be
produced and saved from the Subject Interests (the “Subject Hydrocarbons”) equal
to ten percent (10%) of the Net Profit attributable to Grantor’s interest
therein from and after the Effective Date as calculated for each Month (the
“NPI”), together with all and singular the rights and appurtenances thereto in
anywise belonging.
 
TO HAVE AND TO HOLD the NPI unto Grantee, its successors and assigns, forever,
subject to the following terms, provisions and conditions.  This Conveyance is
made with full substitution and subrogation of Grantee in and to all covenants
and warranties by others heretofore given or made.
 
Section 2.2    Cost Bearing Interest.  The NPI is a non-operating interest in
and to the Subject Interests and shall be free and clear of, and, except for
Specified Costs, shall bear no burden or part of, any and all other costs,
including: (a) all taxes of any kind, except for Grantee Taxes, (b) all costs
and expenses associated with acquiring, exploring, developing, reworking,
recompleting, and remediating the Subject Interests, (c) all royalties,
overriding royalties, production payments, other charges burdening the Subject
Interests, and (d) all costs for separating, gathering, compressing, or
processing the Subject Hydrocarbons or of transporting the Subject Hydrocarbons
to the point of sale in a condition to meet pipeline or transporter
specifications and qualifications.  Grantor shall promptly pay, or cause to be
promptly paid, all taxes, except for Grantee Taxes, costs and expenses,
royalties, overriding royalties, production payments, and similar charges, on or
before the dates the same become delinquent (unless being disputed in good faith
by appropriate proceedings being diligently pursued and for which adequate
reserves have been established).  In addition, Grantor will, upon demand by
Grantee, reimburse Grantee for any Reimbursable Expenses which have been paid by
or on behalf of Grantee.  Each amount which is to be paid by Grantor pursuant to
this Section 2.2 which is instead paid by or on behalf of Grantee shall bear
interest at the Fixed Rate on each day from and including the date of such
payment until but not including the date repaid by Grantor.
 
Section 2.3    Payments.
 
(a)           Payments to Begin following the Effective Date.  On or before the
last Business Day of the second Month immediately following the Month during
which the Effective Date occurs and continuing on the last Business Day of each
Month thereafter for as long as this Conveyance is in effect, Grantor shall pay
to Grantee the NPI.
 
 
 

--------------------------------------------------------------------------------

 
 
(b)           Payment Instructions.  All amounts due under this Conveyance will
be paid to Grantee by Grantor, by such party as follows:
 
If by wire transfer:


GasRock Capital LLC
GasRock Operating Account
Amegy Bank, Houston, TX
Account #3718840
ABA # 113011258


If by check via US Mail or courier:


GasRock Capital LLC
Attention: Marshall Lynn Bass
1301 McKinney, Suite 2800
Houston, TX 77010


Phone number for courier: (713) 300-1400


The funds received by Grantor for or on account of Grantee shall be collected by
Grantor and shall constitute trust funds in Grantor’s hands, to be immediately
paid over to Grantee by wire transfer or check to such account or location as
Grantee may direct from time to time in writing (or by such other form of
transfer reasonably specified by Grantee).  If by check, checks should be made
payable to “GasRock Capital LLC.”  The directions for payments may be modified
by notice to Grantor pursuant to Section 6.5 below.
 
(c)           Interest on Past Due Payments.  Provided Grantor has received
Proceeds from the sale of Subject Hydrocarbons, any amount not paid by Grantor
to Grantee, when due, shall bear, and Grantor shall pay, interest in an amount
equal to the Fixed Rate in effect during the period such amount shall remain
outstanding and such interest shall be paid from such due date until such amount
is paid.
 
(d)           Overpayment.  If at any time Grantor inadvertently pays Grantee an
amount that is more than the amount due, Grantee shall not be obligated to
return any such overpayment, but the amount or amounts otherwise payable for any
subsequent period or periods shall be reduced by such overpayment without any
interest component being imputed on such overpayment.
 
Section 2.4    Measurement.  Grantor hereby represents, warrants and covenants
to Grantee that production from each Subject Well is and will be measured at a
point prior to any point where Subject Hydrocarbons from each such Subject Well
are commingled with Hydrocarbons from any other well or wells that are not
Subject Wells.
 
Section 2.5    Renewals and Extensions.  This Conveyance and the NPI granted
hereunder shall apply to Grantor’s and any of its Affiliate’s, successor’s, or
permitted assign’s interests in all renewals, extensions, replacements and other
similar arrangements of each of the Subject Interests (or other determinable
interest), whether such renewals, extensions, replacements or arrangements have
heretofore been obtained or are hereafter obtained and whether or not the same
are described in or referred to on Exhibit A.
 
For the purposes of the preceding paragraph, a new Lease that covers the same
interest (or any part thereof) covered by a prior Lease covering any of the
Subject Interests, and which is acquired within one (1) year after the
expiration, termination, or release of such prior Lease, shall be treated as a
renewal or extension of such prior Lease.
 
 
 

--------------------------------------------------------------------------------

 
 
ARTICLE III
 
Marketing of Subject Hydrocarbons
 
Section 3.1    Nature of Marketing Arrangements.  Grantor shall have the
obligation to prudently market, or cause to be prudently marketed, the Subject
Hydrocarbons in transactions with reputable purchasers, with each such marketing
arrangement, including those arrangements relating to sales, treating,
transportation, compression and processing, to be made upon terms and conditions
(the “Marketing Terms and Conditions”) that (a) are the best terms and
conditions reasonably obtainable in the general field or area, and (b) are at
least as favorable as Grantor or any of its Affiliates obtains for Grantor’s
share of the Hydrocarbons attributable to any other properties in the same field
or general area.  No Subject Hydrocarbons are or will become subject to any
sales arrangement whereby (y) payment for Subject Hydrocarbons is or can be
deferred for a substantial period after the Month in which the Subject
Hydrocarbons are delivered (i.e., in excess of sixty (60) days), or (z) payments
may be made other than by checks, drafts, wire transfer or similar
communications for the immediate payment of money. Grantor shall duly and
prudently perform all obligations performable by it under any arrangements by
which Subject Hydrocarbons are sold or otherwise marketed, and shall take all
appropriate measures to enforce the performance under each such arrangement of
the obligations of the other parties thereto. As to any third parties, all acts
of Grantor in marketing the Subject Hydrocarbons and all sales or other
marketing agreements executed by Grantor in accordance herewith shall be binding
on Grantee and the NPI; it being understood that the right and obligation to
market the Subject Hydrocarbons is at all times vested in Grantor, and Grantee
does not have any such right or obligation.  Accordingly, it shall not be
necessary for Grantee to join in any production sales or marketing agreements or
any amendments to existing production sales or marketing agreements.
 
Section 3.2    Production Records and Statements.  Grantor shall keep full,
true, and correct records of:  (a) the production and sale of the Subject
Hydrocarbons, (b) all costs associated with producing, processing, transporting,
and marketing the Subject Hydrocarbons, and (c) any other records necessary to
keep proper accounts in accordance with the provisions of this Conveyance.  Such
records may be inspected by Grantee or its authorized representatives and copies
made thereof at all reasonable times.  On or before the last Business Day of
each Month, commencing upon the last Business Day of the Month following the
second Month during which the Effective Date occurs, Grantor shall send to
Grantee a statement setting forth (w) the production from the Subject Interests
for the preceding Month, (x) the Gross Proceeds and Production Costs
attributable to the sale of Subject Hydrocarbons, (y) the calculation of the
NPI, and (z) such other data as Grantee may reasonably request.
 
ARTCLE IV
 
Representations, Warranties and Covenants
 
Grantor hereby represents, warrants and covenants for the benefit of Grantee as
follows:
 
Section 4.1    Operations.  The Subject Interests and properties unitized
therewith are being (and, to the extent the same could adversely affect the
ownership or operation of the Subject Interests after the date hereof, have
during Grantor’s tenure of ownership been) maintained, operated and developed in
a good and workmanlike manner, in accordance with prudent industry standards and
in conformity with all Applicable Laws, and in conformity, in all material
respects, with all Leases, deeds and other contracts and agreements forming a
part of or pertaining to the Subject Interests.  Grantor, directly or through
appropriate agreements with the operator of the Subject Interests, has all
governmental licenses and permits necessary or appropriate to own and operate
the Subject Interests, and Grantor has not received notice of any material
violations in respect of any such licenses or permits.  Grantor shall develop,
operate and maintain the Subject Interests as would a prudent operator.  As to
any portions of the Subject Interests as to which Grantor is not the operator,
Grantor shall take all actions and exercise all legal rights and remedies as are
available to it to cause the operator to so develop, maintain and operate such
portions of the Subject Interests in accordance with this Section 4.1.
 
 
 

--------------------------------------------------------------------------------

 
 
Section 4.2    Title; Permitted Encumbrances.  Grantor has Defensible Title to
the Subject Interests, free and clear of all liens, security interests, and
encumbrances except for Permitted Encumbrances as defined herein.  Such
qualification as to Permitted Encumbrances is made for the sole purpose of
limiting the representations and warranties of Grantor made herein, and is not
intended to restrict the description of the Subject Interests, nor is it
intended that reference herein to any Permitted Encumbrance shall subordinate
the NPI to such Permitted Encumbrance or otherwise cause this Conveyance or any
rights of Grantee hereunder to be made subject to, or reduced or encumbered by,
such Permitted Encumbrance.  Notwithstanding the definition of Permitted
Encumbrances, Grantor has obtained all consents and has satisfied preferential
rights and similar rights required to grant the NPI to Grantee.  Grantor hereby
binds itself to WARRANT and FOREVER DEFEND all and singular title to the NPI
unto Grantee, its successors and assigns, against every Person lawfully claiming
or to claim the same or any part thereof.
 
This Conveyance is made with full substitution and subrogation of Grantee in and
to all covenants, representations and warranties by others heretofore given or
made with respect to the Subject Interests.
 
Section 4.3    Leases, Deeds and Contracts; Performance of Obligations.  The
Leases, contracts, servitudes, fees, deeds, and other agreements forming a part
of the Subject Interests or are set forth on Exhibit A, to the extent the same
cover or otherwise relate to the Subject Interests, are in full force and
effect, and Grantor agrees to so maintain them, or to cause them to be so
maintained, in full force and effect to the extent a prudent operator would do
so.
 
Section 4.4.    Compliance with Laws.  (a) The Subject Interests, and Grantor’s
present and proposed operations thereon, are in compliance in all material
respects with all Applicable Laws; (b) Grantor has taken all steps reasonably
necessary to determine and has determined that, except as otherwise disclosed to
Grantee, no Release of Hazardous Substance has occurred on the Subject Interests
or as a result of operations on the Subject Interests, and the use which Grantor
makes and intends to make of the Subject Interests will not result in any such
Release; (c) to the best of Grantor’s knowledge, none of such operations of
Grantor, and none of the Subject Interests, is the subject of any federal, state
or local investigation evaluating whether any remedial action is needed to
respond to a Release of any Hazardous Substance into the environment or to the
improper storage or disposal (including storage or disposal at offsite
locations) of any Hazardous Substance; (d) neither Grantor nor, to the knowledge
of Grantor, any other Person has filed any notice under any Environmental Law
indicating that Grantor is responsible for the Release into the environment, or
the improper storage or disposal, of any Hazardous Substance that are now
located on, were removed from, or are in any way related to any Subject
Interests, or that any Hazardous Substance have been Released, or are improperly
stored or disposed of, upon any Subject Interests; and (e) neither Grantor nor
any of its Affiliates otherwise has any material contingent liability in
connection with operations on any Subject Interests for the Release into the
environment, or the improper storage or disposal, of any Hazardous
Substance.  Grantor will not cause or permit the Subject Interests or Grantor to
be in violation of any Environmental Laws or other Applicable Laws with respect
to the Subject Interests or do anything or permit anything to be done which will
subject Grantor, Grantee or the Subject Interests to any material remedial
obligations under any Environmental Laws, assuming in each case disclosure to
the applicable governmental authorities of all relevant facts, conditions and
circumstances, if any, pertaining to the Subject Interests, and Grantor will
promptly notify Grantee in writing of any existing, pending or, to the knowledge
of Grantor, threatened investigation or inquiry of a material nature affecting
any Subject Interest by any private party or governmental authority in
connection with any Environmental Laws.  Grantor will take all steps reasonably
necessary to determine that no Hazardous Substance are disposed of or otherwise
Released on or to the Subject Interests in violation of any Environmental
Laws.  Grantor will not cause or permit the Release of any Hazardous Substance
on or to the Subject Interests in violation of any Environmental Law and
covenants and agrees to remove or remediate any Hazardous Substance which have
been Released on the Subject Interests in amounts which would violate any
Environmental Laws.
 
 
 

--------------------------------------------------------------------------------

 
 
Section 4.5    NPI Right to Join in Sales.  Whenever Grantor has, and intends to
take, the opportunity to sell any of its interest (a “Sold Subject Interest”) in
any properties and interests subject to this Conveyance, Grantor shall take all
necessary action to ensure that Grantee has the opportunity to sell that portion
of the NPI that relates to or burdens the properties and interests to be sold (a
“Sold NPI”) as a part of such transaction.  In exercising such option, Grantee
may elect to resell the Sold NPI to Grantor (for further sale on to the
purchaser) or to sell the Sold NPI directly to the purchaser.  Any such resale
to Grantor shall specially warrant Grantee’s title to the Sold NPI.  Grantor
shall give Grantee at least thirty (30) days notice of any such potential
sale.  Grantee shall notify Grantor in writing within fifteen (15) days after
receiving such notice whether Grantee elects to participate in such sale, and
failure to so notify Grantor shall irrevocably be deemed to be an election not
to participate in such sale.
 
ARTICLE V
 
Assignments and Transfers
 
Section 5.1    Assignment and Transfer by Grantee.  Grantee may, and nothing
herein contained shall in any way limit or restrict the right of Grantee to,
sell, convey, assign, mortgage or otherwise dispose of any NPI (including its
rights, titles, interests, estates, remedies, powers and privileges appurtenant
or incident to such NPI under this Conveyance), in whole or in part.  No change
of ownership of any NPI shall be binding upon Grantor, however, until Grantor is
furnished with copies of the original recorded documents evidencing such
change.  Upon receipt by Grantor of copies of the original documents evidencing
a sale, conveyance, assignment, mortgage or other disposition of any NPI, and to
the extent of such transfer, Grantor shall thereafter deal with the transferee
Grantee in place of the transferring Grantee and references herein to the
Grantee shall thereafter be deemed to be references to such transferee Grantee
rather than such transferring Grantee, provided that such transferring Grantee
shall, with respect to such transferred NPI, continue to have, and benefit from,
all rights to indemnification and reimbursement that are provided herein.
 
Section 5.2    Assignment and Transfer by Grantor.  The Conveyance shall inure
to the benefit of and be binding to the parties and their respective successors
and permitted assigns except to the extent expressly stated otherwise
herein.  Any sale, conveyance, assignment, mortgage or other disposition of the
Subject Interests, or any part thereof or interest therein, by Grantor shall be
subject to this Conveyance.  Any assignment or transfer by Grantor not in
compliance with this Section 5.2 shall be null and void.
 
Section 5.3    Covenants Running With the Subject Interests.  All covenants and
agreements of Grantor herein contained shall be deemed to be covenants running
with the Subject Interests.  All of the provisions hereof shall inure to the
benefit of Grantee and its Affiliates, and their respective successors and
assigns.
 
 
 

--------------------------------------------------------------------------------

 
 
ARTICLE VI
 
Miscellaneous Provisions
 
Section 6.1    Further Assurances.  Grantor agrees to execute and deliver to
Grantee, and, to the extent it is within Grantor’s power to do so, to cause any
third parties to execute and deliver to Grantee, all such other and additional
instruments and to do all such further acts and things as may be necessary or
appropriate to more fully vest in and assure to Grantee, from time to time, all
of the rights, titles, interests, remedies, powers and privileges herein granted
or intended so to be.
 
Section 6.2    No Waiver.  The failure of either party to insist upon strict
performance of a covenant hereunder or of any obligation hereunder, irrespective
of the length of time for which such failure continues, shall not be a waiver of
that party’s right to demand strict compliance in the future.  No consent or
waiver, express or implied, to or of any breach or default in the performance of
any obligation hereunder shall constitute a consent or waiver to or of any other
breach or default in the performance of the same or any other obligation
hereunder.  No provision of this Conveyance shall be deemed a waiver by a party
of any rights granted to the party under Applicable Law governing net profits
interests and the rights and privileges of the owners or grantors thereof.
 
Section 6.3    Applicable Law.  THIS CONVEYANCE AND THE RIGHTS AND OBLIGATIONS
OF THE PARTIES HEREUNDER SHALL, WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF
LAWS, BE GOVERNED BY AND INTERPRETED, CONSTRUED AND ENFORCED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF WYOMING.
 
Section 6.4    Severability.  Every provision in this Conveyance is intended to
be severable.  If any term or provision hereof is determined to be invalid,
illegal or unenforceable for any reason whatsoever, such invalidity, illegality
or unenforceability shall not affect the validity, legality and enforceability
of the remainder of this Conveyance.
 
Section 6.5    Notices.  Unless otherwise stated herein, all notices authorized
or required by the terms of this Conveyance shall be in writing and shall be
delivered by United States Postal Service, courier or facsimile to the party to
be notified, or by delivering such notice in person to such party.  Notice shall
be deemed effective only upon receipt by the party to whom such notice is
directed.  Any party may change its address for notice at any time by giving
written notice of the new address to the other party in the manner set forth
herein.  For purposes of notice, the addresses of Grantor and Grantee shall be
as follows:
 
GRANTOR
Rancher Energy Corp.
999 18th Street, Suite 3400
Denver, Colorado 80202
Attention:  John Works
Facsimile: (702) 904-5698
GRANTEE
GasRock Capital LLC
1301 McKinney Street, Suite 2800
Houston, Texas 77010-2026
Attention: Marshall Lynn Bass
Facsimile: (713) 300-1401



Section 6.6    No Liability of Grantee; Indemnity.  No Grantee Indemnitee
(defined below) shall ever be responsible for payment of any part of the costs,
expenses or liabilities incurred in connection with the exploring, developing,
operating, owning, maintaining, reworking or recompleting of the Subject
Interests, any obligations of Grantor with respect to any tax partnerships
burdening the Subject Interests, the physical condition of the Subject
Interests, any costs or liabilities incurred by Grantor or any other lessee
attributable to the Subject Interests or the Subject Hydrocarbons (including any
sums previously paid by Grantor to Grantee pursuant to this Conveyance) or the
handling, treating or transporting of Subject Hydrocarbons (including any costs,
expenses, losses or liabilities related to compliance with or violation of an
Environmental Law or otherwise related to damage to or remediation of the
environment, whether the same arise out of Grantee’s ownership of an interest in
property or out of the actions of Grantor or of third parties or arise
otherwise). Grantor agrees to protect, defend, indemnify and hold each Grantee
Indemnitee harmless from and against all costs, expenses, losses and liabilities
incurred by any Grantee Indemnitee (i) in connection with any of the foregoing,
(ii) in connection with this Conveyance, or the transactions, activities and
events (including the enforcement or defense thereof or hereof) at any time
associated with or contemplated in any of the foregoing or (iii) in connection
with any tax partnership burdening any of the Subject Interests.  Such indemnity
shall also cover all reasonable  costs and expenses of any Grantee Indemnitee,
including reasonable legal fees and expenses, which are incurred incident to the
matters indemnified against.  As used in this Article VI, “Grantee Indemnitees”
means Grantee and Grantee’s successors and assigns and purchasers (including any
Person who at any time purchases all or part of the NPI or the Subject Interests
attributable thereto), all of their respective Affiliates, and all of the
officers, directors, agents, beneficiaries, trustees, attorneys and employees of
themselves and their Affiliates.
 
 
 

--------------------------------------------------------------------------------

 
 
The foregoing indemnity shall apply WHETHER OR NOT ARISING OUT OF THE JOINT OR
CONCURRENT NEGLIGENCE, FAULT OR STRICT LIABILITY of any Grantee Indemnitee
(except for the intentional act or willful misconduct of any Grantee Indemnitee,
in which event the indemnities set forth in this section 6.6 in favor of such
Grantee Indemnitee shall not apply), and shall apply, without limitation, to any
liability imposed upon any Grantee Indemnitee as a result of any theory of
strict liability or any other doctrine of Law, provided that the foregoing
indemnity shall not apply to any costs, expenses, losses or liabilities incurred
by any Grantee Indemnitee to the extent caused by the intentional act or willful
misconduct of such Grantee Indemnitee.  The foregoing indemnity shall survive
any termination of this Conveyance.
 
Section 6.7    Counterparts.  This Conveyance is being executed in several
counterparts, all of which are identical, except that, to facilitate
recordation, in certain counterparts hereof only that portion of Exhibit A which
contains specific descriptions of the Subject Interests located in the recording
jurisdiction in which the counterpart is to be recorded shall be included, and
all other portions of Exhibit A shall be included by reference only.  All of
such counterparts together shall constitute one and the same
instrument.  Complete copies of this Conveyance, containing the entire Exhibit
A, have been retained by Grantor and Grantee.
 
(Signature and Acknowledgment Pages follow)
 
 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, this Conveyance is executed as of the acknowledgement date
of each of the parties hereto, but shall be effective as of the Effective Date.
 

  GRANTOR:          
RANCHER ENERGY CORP.,
a Nevada corporation d/b/a
RANCHER ENERGY OIL & GAS CORP.
         
 
By:
/s/ John Works       John Works        President and Chief Executive Officer  





STATE OF COLORADO 
§
 
§
COUNTY OF DENVER
§

 
The foregoing instrument was acknowledged before me on June 3, 2009 by John
Works, President and Chief Executive Officer of Rancher Energy Corp. a Nevada
corporation doing business in the State of Wyoming as Rancher Energy Oil & Gas
Corp., on behalf of said corporation.
 
 

 
/s/   Denise R. Greer
 
Notary Public, State of Colorado



My Commission Expires:  May 9, 2011
 
 
Signature and Acknowledgment Page to Conveyance of Net Profits Interest

--------------------------------------------------------------------------------

 
 

  GRANTEE:          
GASROCK CAPITAL LLC,
a Delaware limited liability company
         
 
By:
/s/ Marshall Lynn Bass       Marshall Lynn Bass       Principal  

 
 
STATE OF TEXAS
§
 
§
COUNTY OF HARRIS
§

 
The foregoing instrument was acknowledged before me on June 3, 2009 by Marshall
Lynn Bass, Principal of GasRock Capital LLC, a Delaware limited liability
company on behalf of said limited liability company.
 

 
/s/   Jan Louise Spencer
 
Notary Public, State of Texas

 


My Commission Expires: June 27, 2010
 
 
Signature and Acknowledgment Page to Conveyance of Net Profits Interest

--------------------------------------------------------------------------------

 

